MAINE	SUPREME	JUDICIAL	COURT	             	       	        	       	        	       Reporter	of	Decisions	
Decision:	 2016 ME 157	
Docket:	   Pen-15-562	
Argued:	   September	8,	2016	
Decided:	  October	20,	2016	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN, 	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
                                                                       ∗


	
	
                                         STATE	OF	MAINE	
                                                 	
                                                v.	
                                                 	
                                        RUSSELL	W.	CARTER	
	
	
GORMAN,	J.	

          [¶1]	 	 Russell	 W.	 Carter	 appeals	 from	 a	 judgment	 of	 conviction	 for	

solicitation	 of	 a	 child	 to	 commit	 a	 prohibited	 act	 (Class	 D),	 17-A	 M.R.S.	

§	259-A(1)(A)	 (2015),	 entered	 in	 the	 trial	 court	 (Penobscot	 County,	

A.	Murray,	J.)	after	a	jury-waived	trial.		Carter	challenges	the	court’s	denial	of	

his	 motion	 to	 dismiss	 the	 complaint	 based	 on	 venue,	 the	 court’s	 failure	 to	

apply	 the	 affirmative	 defense	 of	 renunciation,	 and	 the	 sufficiency	 of	 the	

evidence	supporting	his	conviction.		We	affirm	the	judgment.	




    	 	 Although	 not	 available	 at	 oral	 argument,	 Justice	 Gorman	 participated	 in	 the	 development	 of	
    ∗


this	opinion.		See	M.R.	App.	P.	12(a)	(“A	qualified	justice	may	participate	in	a	decision	even	though	
not	present	at	oral	argument.”).	
2	

                                  I.		BACKGROUND	

      [¶2]		Viewing	the	evidence	in	the	light	most	favorable	to	the	State,	the	

following	 facts	 were	 established	 at	 trial.	 	 See	 State	 v.	 Hayden,	 2014 ME 31,	

¶	12,	 86 A.3d 1221.	 	 In	 2014,	 an	 elementary	 school	 in	 Penobscot	 County	

contacted	the	Bangor	Police	Department	when	the	school	discovered	that	one	

of	 its	 students,	 a	 thirteen-year-old	 girl,	 had	 been	 communicating	 with	 adult	

men	 on	 her	 school-issued	 iPad.	 	 A	 police	 sergeant	 took	 over	 the	 device	 and	

began	 posing	 as	 the	 girl	 (“Samantha”)	 to	 continue	 communicating	 with	 the	

men	 and	 to	 connect	 with	 other	 individuals.	 	 Among	 the	 men	 with	 whom	 the	

sergeant	communicated	through	Samantha’s	account	was	Carter,	a	thirty-one-

year-old	man	living	in	Bowdoin.		Samantha	identified	herself	multiple	times	to	

be	a	thirteen-year-old	girl,	and	the	picture	attached	to	the	online	account	was	

a	 picture	 of	 a	 girl	 who	 appeared	 to	 be	 about	 thirteen	 years	 old.	 	 In	 their	

conversations,	Carter	indicated	on	numerous	occasions	that	he	would	like	to	

perform	 sexual	 acts	 on	 Samantha	 and	 have	 her	 perform	 sexual	 acts	 on	 him,	

including	 intercourse	 and	 oral	 sex.	 	 The	 two	 exchanged	 hundreds	 of	 online	

messages	 in	 March	 and	 April	 of	 2014,	 during	 which	 Carter	 made	

arrangements	 to	 meet	 Samantha	 in	 person	 to	 engage	 in	 sexual	 activity	 on	
                                                                                                                      3	

April	6	and	April	20,	2014.		Carter	did	not	show	up	at	the	appointed	time	and	

place	on	either	date.			

	        [¶3]	 	 On	 June	 16,	 2014,	 Carter	 was	 charged	 with	 one	 count	 of	

solicitation	 of	 a	 child	 to	 commit	 a	 prohibited	 act	 (Class	 D),	 17-A	 M.R.S.	

§	259-A(1)(A).		He	pleaded	not	guilty	to	the	charge.	

         [¶4]	 	 The	 court	 conducted	 a	 jury-waived	 trial	 on	 September	 21,	 2015.		

After	 the	 State	 rested,	 Carter	 moved	 to	 dismiss	 the	 complaint	 for	 improper	

venue.		The	court	denied	the	motion.		Carter	also	unsuccessfully	argued	to	the	

trial	 court	 that	 the	 affirmative	 defense	 of	 renunciation	 applied.	 	 See	

17-A	M.R.S.	 §	154	 (2015).	 	 By	 judgment	 dated	 October	 30,	 2015,	 the	 court	

found	 Carter	 guilty	 of	 the	 charge	 and	 imposed	 a	 suspended	 jail	 term	 of	 six	

months	and	one	year	of	probation.1		Carter	appeals.			

                                                II.		DISCUSSION	

         [¶5]		Carter	argues	that	the	court	erred	by	failing	to	find	him	not	guilty	

based	 on	 the	 affirmative	 defense	 of	 renunciation.	 	 We	 review	 the	 statutory	

application	 of	 an	 affirmative	 defense	 de	 novo	 as	 a	 matter	 of	 law.	 	 State	 v.	

Graham,	 2015 ME 35,	 ¶	15,	 113 A.3d 1102.	 	 In	 doing	 so,	 we	 interpret	 the	

relevant	statute	according	to	its	plain	language.		See	State	v.	Tozier,	2015 ME
1	 	 As	 a	 result	 of	 this	 conviction,	 Carter	 is	 also	 required	 to	 register	 on	 the	 State’s	 sex	 offender	

registry	for	ten	years.		34-A	M.R.S.	§§	11273(14),	11285(1)	(2015).	
4	

57,	¶	6,	115 A.3d 1240.		Only	if	that	plain	language	is	ambiguous	will	we	go	on	

to	consider	other	indicia	of	legislative	intent	to	discern	its	meaning.		Id.	¶	11.		

	     [¶6]	 	 The	 affirmative	 defense	 of	 renunciation	 is	 set	 out	 in	 17-A	 M.R.S.	

§	154:	

      §	154.	General	provisions	regarding	chapter	7		

           1.	 		 It	 shall	 not	 be	 a	 crime	 to	 conspire	 to	 commit,	 or	 to	
      attempt,	or	solicit,	any	crime	set	forth	in	this	chapter.		

            2.	 		 There	 is	 an	 affirmative	 defense	 of	 renunciation	 in	 the	
      following	circumstances.		
      	
            A.	 In	 a	 prosecution	 for	 attempt	 under	 section	 152,	 it	 is	 an	
            affirmative	defense	that,	under	circumstances	manifesting	a	
            voluntary	and	complete	renunciation	of	his	criminal	intent,	
            the	 defendant	 avoided	 the	 commission	 of	 the	 crime	
            attempted	 by	 abandoning	 his	 criminal	 effort	 and,	 if	 mere	
            abandonment	 was	 insufficient	 to	 accomplish	 such	
            avoidance,	 by	 taking	 further	 and	 affirmative	 steps	 which	
            prevented	the	commission	thereof.		
            	
            B.	In	a	prosecution	for	solicitation	under	section	153,	or	for	
            conspiracy	 under	 section	 151,	 it	 is	 an	 affirmative	 defense	
            that,	 under	 circumstances	 manifesting	 a	 voluntary	 and	
            complete	renunciation	of	his	criminal	intent,	the	defendant	
            prevented	 the	 commission	 of	 the	 crime	 solicited	 or	 of	 the	
            crime	contemplated	by	the	conspiracy,	as	the	case	may	be.		
            	
            C.	A	renunciation	is	not	“voluntary	and	complete”	within	the	
            meaning	of	this	section	if	it	is	motivated	in	whole	or	in	part	
            by:	 A	 belief	 that	 a	 circumstance	 exists	 which	 increases	 the	
            probability	of	detection	or	apprehension	of	the	defendant	or	
            another	 participant	 in	 the	 criminal	 operation,	 or	 which	
            makes	 more	 difficult	 the	 consummation	 of	 the	 crime;	 or	 a	
                                                                                                               5	

                 decision	 to	 postpone	 the	 criminal	 conduct	 until	 another	
                 time	 or	 to	 substitute	 another	 victim	 or	 another	 but	 similar	
                 objective.	
	
(Emphasis	 added.)	 	 As	 its	 title	 states,	 the	 application	 of	 section	 154	 is	

expressly	 limited	 to	 provisions	 in	 chapter	 7.	 	 Chapter	 7	 contains	 “OFFENSES	

OF	 GENERAL	 APPLICABILITY,”	 and	 includes	 only	 the	 offenses	 of	 criminal	

conspiracy,	 17-A	M.R.S.	 §	 151	 (2015);	 criminal	 attempt,	 17-A	 M.R.S.	 §	 152	

(2015);	 aggravated	 attempted	 murder,	 17-A	 M.R.S.	 §	 152-A	 (2015);	 and	

criminal	 solicitation,	 17-A	 M.R.S.	 §	 153	 (2015).	 	 Even	 for	 those	 offenses,	 the	

affirmative	 defense	 of	 renunciation	 may	 be	 used	 only	 in	 three	 limited	

instances:	(1)	“[i]n	a	prosecution	for	attempt	under	section	152,”	17-A	M.R.S.	

§	154(2)(A);	 (2)	 “[i]n	 a	 prosecution	 for	 solicitation	 under	 section	 153,”	

17-A	M.R.S.	§	154(2)(B);	and	(3)	“[i]n	a	prosecution	.	.	.	for	conspiracy	under	

section	151,”	17-A	M.R.S.	§	154(2)(B).			

        [¶7]	 	 Carter	 was	 charged	 with	 the	 crime	 of	 solicitation	 of	 a	 child	 to	

commit	a	prohibited	act	pursuant	to	17-A	M.R.S.	§	259-A,	which	is	located	in	

chapter	 11,	 entitled	 “SEX	 ASSAULTS.”	 	 By	 the	 plain	 terms	 of	 section	 154,	

solicitation	of	a	child	to	commit	a	prohibited	act	therefore	is	not	one	of	the	few	

crimes	for	which	renunciation	is	an	available	defense.2		The	court	committed	


   2	 	 Carter	 suggests	 that	 because	 17-A	 M.R.S.	 §	 259-A	 (2015)	 was	 not	 enacted	 until	 2011,	 see	

P.L.	2011,	 ch.	 597,	 §	 3	 (effective	 April	 6,	 2012),	 many	 years	 after	 17-A	 M.R.S.	 §	 154	 (2015)	 was	
6	

no	 error	 in	 failing	 to	 apply	 the	 affirmative	 defense	 to	 absolve	 Carter	 of	 his	

guilt	on	that	charge.	

	       [¶8]	 	 Carter	 also	 challenges	 the	 sufficiency	 of	 the	 evidence	 supporting	

his	conviction	generally.		We	review	the	evidence	in	the	light	most	favorable	

to	 the	 State	 to	 determine	 if	 a	 fact-finder	 rationally	 could	 find,	 beyond	 a	

reasonable	 doubt,	 that	 Carter	 committed	 each	 element	 of	 the	 crime	 charged.		

Hayden,	2014 ME 31,	¶	12,	86 A.3d 1221.	

	       [¶9]		The	elements	of	solicitation	of	a	child	to	commit	a	prohibited	act	

are	set	out	in	17-A	M.R.S.	§	259-A(1)(A):		

             1.		 		 A	 person	 is	 guilty	 of	 soliciting	 a	 child	 to	 commit	 a	
        prohibited	act	if:		
             	
             A.	 The	 actor,	 with	 the	 intent	 to	 engage	 in	 a	 prohibited	 act	
             with	 the	 other	 person,	 knowingly	 solicits	 directly	 or	
             indirectly	 that	 person	 by	 any	 means	 to	 engage	 in	 a	
             prohibited	act	and	the	actor:		
             	




enacted	 in	 1975,	 see	 P.L.	 1975,	 ch.	 499,	 §	 1	 (effective	 March	 1,	 1976),	 the	 Legislature’s	 failure	 to	
include	 section	 259-A	 among	 those	 crimes	 to	 which	 section	 154	 applies	 was	 a	 mere	 oversight.		
Because	 the	 language	 of	 section	 154	 is	 plain	 and	 unambiguous,	 we	 need	 not	 go	 beyond	 that	
language	to	consider	any	other	indicia	of	legislative	intent,	as	Carter	encourages	us	to	do.		See	State	
v.	Tozier,	2015 ME 57,	¶	11,	115 A.3d 1240.		In	any	event,	the	Legislature	easily	could	have	amended	
section	154	to	include	the	crime	of	solicitation	of	a	child	to	commit	a	prohibited	act	when	it	enacted	
section	 259-A,	 but	 did	 not	 do	 so.	 	 See	 Joyce	 v.	 State,	 2008 ME 108,	 ¶	 15,	 951 A.2d 69	 (“The	
Legislature	 could	 have	 modified,	 replaced,	 or	 eliminated	 altogether	 its	 .	 .	 .	 language	 if	 it	 wished;	
instead,	it	left	the	statute	unchanged.”).	
                                                                                       7	

                    (1)	Is	at	least	16	years	of	age;	
             	
                    (2)	 Knows	 or	 believes	 that	 the	 other	 person	 is	 less	
                    than	14	years	of	age;	and	
                    	
                    (3)	Is	at	least	3	years	older	than	the	age	expressed	by	
                    the	other	person.	
	
A	“prohibited	act”	is	defined	as	“[a]	sexual	act,”	“[s]exual	contact,”	or	“[s]exual	

exploitation	 of	 a	 minor	 pursuant	 to	 section	 282.”	 	 17-A	 M.R.S.	 §	 259-A(2).		

“Sexual	 act”	 is	 further	 defined	 as,	 inter	 alia,	 “[a]ny	 act	 between	 2	 persons	

involving	direct	physical	contact	between	the	genitals	of	one	and	the	mouth	or	

anus	 of	 the	 other,	or	direct	physical	contact	between	the	genitals	of	one	and	

the	genitals	of	the	other.”		17-A	M.R.S.	§	251(1)(C)(1)	(2015).		“Sexual	contact”	

is	further	defined	as	“any	touching	of	the	genitals	or	anus,	directly	or	through	

clothing,	 other	 than	 as	 would	 constitute	 a	 sexual	 act,	 for	 the	 purpose	 of	

arousing	or	gratifying	sexual	desire	or	for	the	purpose	of	causing	bodily	injury	

or	offensive	physical	contact.”		17-A	M.R.S.	§	251(1)(D)	(2015).	

	     [¶10]	 	 Here,	 the	 State	 provided	 evidence,	 and	 Carter	 does	 not	 dispute,	

that	he	was	thirty-one	years	old	when	he	was	communicating	with	Samantha	

and	that	he	believed	that	she	was	not	yet	fourteen	years	old.		Carter	also	does	

not	 dispute	 that	 the	 State	 proved	 that	 he	 knowingly	 solicited	 Samantha	 to	

engage	 in	 both	 sexual	 acts	 and	 sexual	 contact.	 	 Carter	 argues,	 however,	 that	
8	

there	was	no	competent	evidence	to	prove	his	intent	to	engage	in	a	prohibited	

act	 with	 Samantha	 because	 he	 never	 tried	 to	 meet	 Samantha	 in	 person.	 	 We	

disagree.			

      [¶11]	 	 The	 State	 established	 that	 Carter	 initiated	 a	 discussion	 about	

meeting	 Samantha	 in	 person,	 set	 up	 two	 dates	 for	 the	 two	 of	 them	 to	 meet,	

discussed	 with	 Samantha	 what	 excuse	 she	 would	 give	 her	 mother	 to	 leave	

home,	 gave	 Samantha	 details	 about	 what	 vehicle	 he	 would	 be	 driving,	 and	

chose	 a	 location	 and	 time	 for	 her	 to	 meet	 him.	 	 In	 fact,	 when	 Samantha	

suggested	that	“if	he	was	uncomfortable	with	meeting,	then	we	could	just	text,	

that	was	fine	with	me,”	Carter	“said	no,	he	-–	he	wanted	to	meet.”		From	this	

evidence,	the	court	reasonably	could	infer	Carter’s	intent	to	engage	in	one	or	

more	of	the	prohibited	acts	that	he	suggested	he	and	Samantha	engage	in.		See	

State	 v.	 Woodard,	 2013 ME 36,	 ¶	 19,	 68 A.3d 1250.	 	 That	 Carter	 did	 not	

actually	meet	Samantha	on	either	of	those	two	occasions	does	not	negate	his	

state	 of	 mind	 at	 the	 time	 he	 committed	 each	 of	 the	 other	 elements	 of	

solicitation	 of	 a	 child	 to	 commit	 a	 prohibited	 act.	 	 Entirely	 absent	 from	 the	

elements	of	the	crime	as	elucidated	in	section	259-A	is	any	requirement	that	

the	 defendant	 and	 victim	 ever	 meet	 in	 person.	 	 Carter’s	 commission	 of	 the	

crime	was	complete	upon	his	solicitation	of	the	victim	to	do	a	prohibited	act.		
                                                                                                 9	

Any	 action	 he	 took	 to	 follow	 through	 on	 that	 solicitation	 might	 well	 have	

subjected	Carter	to	additional	criminal	charges.3	

         The	entry	is:	

                            Judgment	affirmed.	
	
	     	      	     	      	      	
	
On	the	briefs:	
	
      Hunter	J.	Tzovarras,	Esq.,	Hampden,	for	appellant	Russell	W.	
      Carter	
      	
      R.	 Christopher	 Almy,	 District	 Attorney,	 and	 Tracy	 Collins,	
      Asst.	 Dist.	 Atty.,	 Prosecutorial	 District	 V,	 Bangor,	 for	
      appellee	State	of	Maine	
	
	
At	oral	argument:	
	
      Hunter	J.	Tzovarras,	Esq.,	for	appellant	Russell	W.	Carter	
      	
      Tracy	Collins,	Asst.	Dist.	Atty.,	for	appellee	State	of	Maine	
	
	
	
Penobscot	County	Unified	Criminal	Docket	docket	number	CR-2014-2207	
FOR	CLERK	REFERENCE	ONLY	




   3		In	addition,	Carter’s	argument	with	regard	to	venue	is	unpersuasive	and	we	do	not	address	it	

further.